Name: Commission Regulation (EEC) No 813/80 of 28 March 1980 amending Regulation (EEC) No 1054/78 following the fixing of new rates of exchange to be applied in agriculture in France
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 88 /28 Official Journal of the European Communities 1 . 4 . 80 COMMISSION REGULATION (EEC) No 813/80 of 28 March 1980 amending Regulation (EEC) No 1054/78 following the fixing of new rates of exchange to be applied in agriculture for France THE COMMISSION OF THE EUROPEAN COMMUNITIES, HAS ADOPTED THIS REGULATION : Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 878 /77 of 26 April 1977 on the exchange rates to be applied in agriculture ('), as last amended by Regu ­ lation (EEC) No 779/ 80 (2 ), and in particular Article 5 thereof, Whereas Article 2 (2 ) of Commission Regulation (EEC) No 1054/78 of 19 May 1978 laying down detailed rules for the application of Council Regu ­ lation (EEC) No 878 /77 on the exchange rates to be applied in agriculture and replacing Regulation (EEC) No 937/77 ('), as last amended by Regulation (EEC) No 2836/79 ( 4), laid down that the provisions of the last subparagraph of Article 4 ( 1 ) of Council Regulation (EEC) No 1134 /68 of 30 July 1968 laying down rules for the implementation of Regulation (EEC) No 653 /68 on conditions for alterations to the value of the unit of account used for the common agricultural policy ( 5) shall apply , as regards the French franc , only where alterations to the repre ­ sentative rates are concerned which occurred up to 31 March 1980 ; Article 1 In Article 2 of Regulation (EEC) No 1054/78 , paragraph 2 is replaced by the following paragraph : ' 2 . The provisions of the last subparagraph of Article 4 ( 1 ) of Regulation (EEC) No 1134/68 shall apply only to advance fixings and to cer ­ tificates or titles attesting thereto issued within the meaning of Article 9 ( 1 ) of Regulation (EEC) No 193 /75 ('):  before 22 June 1979 as regards the repre ­ sentative rates referred to in Article 2a (7) of Regulation (EEC) No 878 /77 , in the version introduced by Regulation (EEC) No 1265 /79 , for the products and the Member States concerned and as from the dates therein stated ,  before 1 October 1979 as regards the repre ­ sentative rates referred to in Article 2a (3 ) to ( 5), (6), and the first subparagraph of paragraph 8 , of Regulation (EEC) No 878 /77 , in the version introduced by Regu ­ lation (EEC) No 2139/79 ( 2), for the products and the Member States concerned and as from the - dates therein stated- However, as regards the French franc , the fixed period laid down in Article 4 ( 1 ) of Regulation (EEC) No 1134/68 will commence on 1 April 1980 for the milk and milk products sector and the beef and veal sector,  before 30 November 1979 as regards the representative rate of the Danish kroner referred to in the last subparagraph of Article 2a ( 8 ) of Regulation (EEC) No 878 /77 , in the version introduced by Regulation (EEC) No 2722 /78 (*), for the products -concerned as from the dates therein stated , Whereas Article 2a of Regulation (EEC) No 878 /77 was amended by Regulation (EEC) No 779/ 80 , in order to take account of the fixing of the new repre ­ sentative rate for the French franc , to take effect on 1 April 1980 ; whereas it is appropriate , therefore , to supplement Regulation (EEC) No 1054/78 ; Whereas the measures provided for in this Regulation are in accordance with the opinions of all the relevant management committees , (') OJ No L 106 , 29 . 4 . 1977 , p . 27 . O OJ No L 85 , 29 . 3 . 1980 , p . 45 . O OJ No L 134 , 22 . 5 . 1978 , p . 40 . O OJ No L 320 , 15 . 12 . 1979, p . 59 . O OJ No L 188 , 1 . 8 . 1968 , p . 1 . (') OJ No L 25 , 31 . 1 . 1975 , p . 10 . O OJ No L 246, 29 . 9 . 1979 , p . 76 . O OJ No L 309 , 5 . 12 . 1979 , p . 9 . 1 . 4 . 80 Official Journal of the European Communities No L 88 /29  before 12 December 1979 as regards the representative rates for the Italian lira and the pound sterling referred to in Article 2a (4) and ( 5 ) of Regulation (EEC) No 878 /77 , in the version introduced by Regulation (EEC) No 2835 /79 , for the products concerned as from the dates therein stated .'  in the first indent of paragraph 3 (b), the first indent of paragraph 4 (b) and the first indent of paragraph 5 shall apply with effect from 1 September 1979 ,  in the fifth indent of paragraph 3 (c), the fifth indent of paragraph 4 (c) and the first indent of the last subparagraph of paragraph 5 shall apply with effect from 1 September 1980 .'Article 2 Article 3 (3 ) of Regulation (EEC) No 1054/78 is amended to read as follows : ' 3 . With regard to the purchase prices and the other amounts referred to in paragraph 1 , the representative rates referred to in Article 2a of Regulation (EEC) No 878 /77 : Article 3 This Regulation shall enter into force on 1 April 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 28 March 1980 . For the Commission Finn GUNDELACH Vice-President